Citation Nr: 0110506	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
migraine headaches.

2.  Entitlement to an increased (compensable) rating for 
irritable bowel syndrome (IBS).

3.  Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.

4.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Columbia, South Carolina RO.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's claims for increased 
ratings for migraine headaches and IBS have been made by the 
RO.

2.  The veteran does not experience prostrating attacks due 
to service-connected migraine headaches.

3.  The veteran's service-connected IBS is not productive of 
more than mild impairment, with disturbances of bowel 
function with occasional episodes of abdominal distress.



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
the veteran's service-connected migraine headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2000).

2.  The criteria for an increased (compensable) rating for 
the veteran's service-connected IBS have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7319 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records note that the veteran was seen with 
complaints of headaches, left upper quadrant pain and 
irregular bowel movements; assessment included headaches and 
IBS.  During a VA examination following service in September 
1992, the veteran complained of monthly headaches in both 
temporal regions, irregular bowel movements and some 
gastrointestinal distress after some meals.  Weight was 206 
pounds.  Impression included: migraine without aura and 
history of spastic colon with occasional irregular bowel 
movements.

In January 1993, the RO granted service connection for 
migraine headaches and IBS, each evaluated as 0 percent 
disabling.

In July 1999, the veteran submitted claims for increased 
ratings for his service-connected migraine headaches and IBS.

VA treatment records dated from February 1998 to July 1999 
are negative for complaints or findings of migraine headaches 
or IBS.  Treatment records dated in October 1998, February 
1999 and May 1999 note that the veteran's weight was stable.

An August 1999 VA neurological examination report notes that 
the veteran reported having "some headaches off and on."  
He stated that he used to have migraines, which he described 
as infrequent headaches in the temporal regions with no 
nausea or phobias.  The veteran specifically stated that he 
no longer had migraines.  Examination revealed no 
neurological diagnosis.

An August 1999 VA special intestines examination report notes 
the veteran's complaints of chronic and almost continuous, 
dull, left lower quadrant pain.  The veteran indicated that 
this pain was sometimes associated with bloating.  He further 
indicated that Metamucil once or twice a week provided some 
relief from his symptoms.  The veteran reported occasional 
constipation (about twice a week); however, he also reported 
that the frequency of bowel movements to be from daily to 
every other day.  He weighed 212 pounds and denied any recent 
weight loss or gain.  He denied nausea, vomiting, 
malnutrition, anemia, or history of abdominal surgery.   The 
veteran reported that he rarely (about once a month) used Ex-
Lax.  The examiner noted that the veteran was well developed, 
well nourished and healthy.  No pallor, icterus, or 
peripheral lymphadenopathy was noted.  The abdomen was full 
and soft.  Mild, diffuse tenderness was noted all over the 
abdomen; no specific areas of increased tenderness were 
noted.  No hepatosplenomegaly or other masses were noted.  
Diagnosis was left lower quadrant pain, attributed to IBS.  
The examiner stated, "There has been no history of anemia, 
malnutrition or other clinical evolution to suggest a more 
serious underlying intestinal pathology."

VA treatment records dated from August 1999 to October 2000 
are negative for complaints or findings of migraine headaches 
or IBS.


Analysis

The veteran contends that his migraine headaches and IBS are 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where an increase in the level of a service connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Migraine Headaches

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 8100, migraine.  Under the applicable 
criteria, migraine headaches are rated based upon their 
frequency and severity.  A 50 percent evaluation is warranted 
for migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent evaluation is warranted with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A noncompensable evaluation is warranted for 
migraines with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).

In this case, the objective manifestations in the record do 
not support the veteran's contentions of entitlement to an 
increased rating.  A review of the medical evidence as set 
forth above does not show that the veteran experiences 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  The veteran reported during an 
August 1999 VA examination that he had occasional headaches; 
however, he specifically stated that he no longer experienced 
migraines.  There is no evidence that the veteran's headaches 
incapacitate him for a substantial period of time during 
which he must lie down and rest until the headaches abate.  
Rather, the foregoing evidence shows that he experiences 
headaches that are less than debilitating.  Accordingly, the 
Board finds that the evidence of record does not provide a 
basis for a compensable rating under Code 8100.

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the April 2000 Statement 
of the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to this claim, including VA treatment 
records, has been obtained and associated with the claims 
folder.  Furthermore, a VA examination was conducted in 1999 
and a copy of the examination report was associated with the 
file.

IBS

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 7319, irritable colon syndrome.  Under 
the applicable criteria, a noncompensable rating is warranted 
for mild impairment with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate impairment with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is warranted for severe impairment with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2000).

In this case, the objective manifestations in the record do 
not support the veteran's contentions of entitlement to an 
increased rating.  A review of the medical evidence as set 
forth above does not show that the veteran experiences 
moderate impairment with frequent episodes of bowel 
disturbance with abdominal distress.  The veteran reported 
during an August 1999 VA examination that he was constipated 
twice a week, but then indicated that he had bowel movements 
every day or every other day.  He further indicated that he 
rarely (about once a month) used Ex-Lax.  He did not report 
any episodes of diarrhea.  While he does report some 
abdominal discomfort, these symptoms more nearly approximate 
his current noncompensable rating for mild impairment under 
Code 7319.  

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the April 2000 Statement 
of the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to this claim, including VA treatment 
records, has been obtained and associated with the claims 
folder.  Furthermore, a VA examination was conducted in 1999 
and a copy of the examination report was associated with the 
file.


ORDER

Entitlement to an increased (compensable) rating for migraine 
headaches is denied.

Entitlement to an increased (compensable) rating for IBS is 
denied.


REMAND

Low Back Disability

The veteran contends that his service-connected bilateral low 
back disability is more disabling than currently evaluated.  
The Board notes that the medical evidence of record contains 
references to increased pain in the veteran's low back.  For 
example, an August 1999 VA examination report notes the 
veteran's complaints of low back pain with radiation to the 
right thigh.  The veteran indicated that running and exercise 
aggravated the pain.  He further indicated that his back pain 
sometimes interrupted his sleep.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  Id.

In reviewing the August 1999 VA examination report, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the Court in DeLuca.  In this regard it is noted that 38 
C.F.R. § 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that a 
VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran.  As 
noted above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca specifically 
requires that the medical examiner should be asked to 
determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected disabilities; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.

Although further delay is regrettable, additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  It is the 
Board's judgment that a VA neurological examination is also 
warranted for the purpose of determining the current severity 
of the veteran's service-connected low back disability. 

Paranoid Schizophrenia

The veteran's most recent VA psychiatric examination was 
conducted in August 1999.  The examiner noted that the 
veteran exhibited "moderate" symptoms of paranoid 
schizophrenia, including some suspiciousness and occasional 
hallucinations.  The examiner stated that the veteran's 
Global Assessment of Functioning (GAF) scale was 38.  
Occupational and social impairment was described as moderate.

An October 2000 VA outpatient treatment record notes that the 
veteran was seen for follow-up.  Few clinical findings were 
noted, but the veteran denied any active hallucinations or 
delusions.  Diagnosis was schizoaffective disorder.  The 
examiner said that the veteran's GAF scale was 53.  He 
further stated that the veteran was "completely and totally 
disabled from his [service-connected] illness."

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  In addition, the Court 
has stated that where an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board notes that although the veteran underwent a mental 
status examination in October 2000, it does not appear that 
the examination is adequate to permit disability evaluation.  
The report of examination simply does not address the 
presence or absence of those symptoms that are part of the 
criteria for a rating greater than 50 percent.  The Court has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all available medical 
records, the veteran should be afforded a VA psychiatric 
examination.

TDIU

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, not able to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that certain 
percentage requirements are met.  38 C.F.R. § 4.16 (2000).  
Because the outcome of the pending claims for increased 
ratings for a low back disability and paranoid schizophrenia 
could significantly affect the veteran's claim for a TDIU, 
these issues must first be addressed by the RO before a 
decision can be made on this latter pending claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his low back disability and 
paranoid schizophrenia since 1999.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since 1999.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.

2.  Thereafter, the veteran should be 
scheduled for special VA neurological and 
orthopedic examinations for the purpose 
of determining the current severity of 
his service-connected low back 
disability.  The claims file and a copy 
of this Remand must be made available to 
the examiners for their review prior to 
the examination.

The orthopedic examiner should conduct 
all indicated special tests and studies, 
to include x-ray examinations and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  The examiner should fully 
describe any pain, weakened movement, 
excess fatigability and incoordination 
present.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

The neurologist should note all symptoms 
compatible with sciatic neuropathy, 
including characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc(s).  The neurologist should also 
note the frequency and duration of 
attacks of such symptomatology and 
objective neurological findings.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  
All indicated tests should be 
accomplished.

3.  The veteran should also be scheduled 
for a VA psychiatric examination in order 
to ascertain the nature and severity of 
his service-connected paranoid 
schizophrenia.  The claims file and a 
copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests must be conducted and the 
examiner's findings must address the 
presence or absence of the manifestations 
described in 38 C.F.R. § 4.130.  The 
examiner should render an opinion as to 
what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of the score.

4.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report(s) to the 
examining physician(s) and request that 
all questions be answered.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



